Exhibit 10.1

 

SECOND

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

GAMESTOP CORP.

GameStop Corp., a corporation organized and existing under the laws of the State
of Delaware, pursuant to Sections 242 and 245 of the General Corporation Law of
the State of Delaware, as the same may be amended and supplemented (the “GCL”),
hereby certifies as follows:

1.            The name of this corporation is GameStop Corp. At the time of
incorporation GameStop Corp. was known as GSC Holdings Corp. The original
Certificate of Incorporation was filed on April 13, 2005 and was amended and
restated on June 27, 2005.

2.            This Second Amended and Restated Certificate of Incorporation
restates and integrates and further amends the Amended and Restated Certificate
of Incorporation to read in its entirety as follows:

 

“FIRST:

The name of the corporation is GameStop Corp.(the “Corporation”).

SECOND:         The registered office of the Corporation is to be located at
1209 Orange Street, City of Wilmington, County of New Castle, State of Delaware.
The name of its registered agent at that address is The Corporation Trust
Company.

THIRD:             The purpose of the Corporation is to engage in any lawful act
or activity for which a corporation may be organized under the GCL.

FOURTH:        (a)         Authorized Capital Stock. The total number of shares
of stock that the Corporation shall have authority to issue is 305,000,000 of
which (i) 300,000,000 shares shall be shares of Class A Common Stock, par value
$.00l per share (the “Class A Common Stock” or “Common Stock”), and (ii)
5,000,000 shares shall be shares of Preferred Stock, par value $.001 per share
(the “Preferred Stock”), issuable in one or more series as hereinafter provided.
The number of authorized shares of any class or classes of capital stock of the
Corporation may be increased or decreased (but not below the number of shares
thereof then outstanding) by the affirmative vote of the holders of a majority
of the voting power of the stock of the Corporation entitled to vote generally
in the election of directors (“Voting Stock”) irrespective of the provisions of
Section 242(b)(2) of the GCL or any corresponding provision hereinafter enacted.

 

1

 



Effective upon the filing of this Second Amended and Restated Certificate of
Incorporation, each share of the Company’s Class B Common Stock, par value $.001
per share (the “Class B Common Stock”), outstanding immediately prior thereto
shall thereupon automatically be converted into one share of Class A Common
Stock (and outstanding certificates that had theretofore represented shares of
Class B Common Stock shall thereupon represent the number of shares of Class A
Common Stock they have been converted into despite the absence of any indication
thereon to that effect).

 

 

(b)

Class A Common Stock.

 

 

(i)

Voting Rights.

(A) The holders of shares of Class A Common Stock shall be entitled to one vote
in person or by proxy for each share of Class A Common Stock standing in such
holder’s name on the transfer books of the Corporation in connection with the
election of directors and all other matters submitted to a vote of stockholders.

(B)         All rights to vote and all power (including, without limitation,
thereto, the right to elect directors) shall be vested exclusively in the
holders of Class A Common Stock, except as expressly provided in this Second
Amended and Restated Certificate of Incorporation, in a Certificate of
Designation with respect to any Preferred Stock or as otherwise expressly
required by applicable law.

(C)         No stockholder shall be entitled to exercise any right of cumulative
voting.

(ii)          Dividends and Distributions. Subject to the rights of the holders
of Preferred Stock, and subject to any other provisions of this Certificate of
Incorporation, holders of Class A Common Stock shall be entitled to receive such
dividends and other distributions in cash, stock of any corporation or property
of the Corporation as may be declared thereon by the Board of Directors from
time to time out of assets or funds of the Corporation legally available
therefor and shall share equally on a per share basis in all such dividends and
other distributions.

(iii)        Liquidation Rights. In the event of any dissolution, liquidation or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
after payment in full of the amounts required to be paid to the holders of
Preferred Stock, the remaining assets and funds of the Corporation shall be
distributed pro rata to the holders of Class A Common Stock. For purposes of
this paragraph (b)(iii), the voluntary sale, conveyance, lease, exchange or
transfer (for cash, shares of stock, securities or other consideration) of all
or substantially all of the assets of the Corporation or a consolidation or
merger of the Corporation with one or more other corporations (whether or not
the Corporation is the corporation surviving such consolidation or merger) shall
not be deemed to be a liquidation, dissolution or winding up, voluntary or
involuntary.

 

2

 



(iv)         No Preemptive Rights. No stockholder of the Corporation shall have
any preemptive or preferential right, nor be entitled as such as a matter of
right, to subscribe for or purchase any part of any new or additional issue of
stock of the Corporation of any class or series, whether now or hereafter
authorized, and whether issued for money or for consideration other than money,
or of any issue of securities convertible into stock of the Corporation.

(v)          No Redemption Rights. No stockholder of the Corporation shall have
any right to have the shares of Common Stock held by such holder redeemed by the
Corporation.

(c)          Series A Preferred Stock. A series of Preferred Stock of the
Corporation hereby is created, and the designation and amount thereof, and the
voting powers, preferences and relative, optional and other special rights of
the shares of such series, and the qualifications, limitations or restrictions
thereof, are as follows:

(i)           Designation, Par Value and Amount. The shares of such series shall
be designated as “Series A Junior Participating Preferred Stock” (the “Series A
Preferred”), the shares of such series shall be with par value of $.001 per
share, and the number of shares constituting such series shall be 500,000;
provided, however, that, if more than a total of 500,000 shares of Series A
Preferred shall be issuable upon the exercise of Rights (the “Rights”) issued
pursuant to the Rights Agreement, dated as of June 27, 2005, between the
Corporation and The Bank of New York, as Rights Agent (as amended from time to
time) (the “Rights Agreement”), the Board of Directors, pursuant to the General
Corporation Law of the State of Delaware, shall direct by resolution or
resolutions that a certificate be properly executed, acknowledged and filed
providing for the total number of shares of Series A Preferred authorized to be
issued to be increased (to the extent that the Certificate of Incorporation then
permits) to the largest number of whole shares (rounded up to the nearest whole
number) issuable upon exercise of the Rights.

 

(ii)

Dividends and Distributions.

(A)         Subject to the prior and superior rights of the holders of any
shares of any series of Preferred Stock ranking prior and superior to the shares
of Series A Preferred with respect to dividends, the holders of shares of Series
A Preferred, in preference to the holders of Class A Common Stock and any other
junior stock, shall be entitled to receive, when, as and if declared by the
Board of Directors out of funds legally available for the purpose, quarterly
dividends payable in cash on the 30th day of each of April, July, October and
January in each year (or, in each case, if not a date on which the Corporation
is open for business, the next succeeding business day) or such earlier date in
any such month on which dividends on the Common Stock are payable (each such
date being referred to herein as a “Quarterly Dividend Payment Date”),
commencing on the first Quarterly Dividend Payment Date after the first issuance
of a share or fraction of a share of Series A Preferred, in an amount per share
(rounded to the nearest cent) equal to the greater of (a) $1.00 or (b) subject
to the provision for adjustment hereinafter set forth, 1,000 times the aggregate
per share amount of all cash dividends, and 1,000 times the aggregate per share
amount (payable in kind) of all non-cash dividends or other distributions other
than a dividend payable in shares of Common Stock or a subdivision of the

 

3

 



outstanding shares of Common Stock (by reclassification or otherwise), declared
on the Common Stock, since the immediately preceding Quarterly Dividend Payment
Date, or, with respect to the first Quarterly Dividend Payment Date, since the
first issuance of any share or fraction of a share of Series A Preferred. In the
event the Corporation shall at any time after June 27, 2005 (the “Rights
Declaration Date”) (i) declare any dividend on Common Stock payable in shares of
Common Stock, (ii) subdivide the outstanding Common Stock, or (iii) combine the
outstanding Common Stock into a smaller number of shares, then in each such case
the amount to which holders of shares of Series A Preferred were entitled
immediately prior to such event under clause (b) of the preceding sentence shall
be adjusted by multiplying such amount by a fraction the numerator of which is
the number of shares of Common Stock outstanding immediately after such event
and the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

(B)         The Corporation shall declare a dividend or distribution on the
Series A Preferred as provided in paragraph (A) above immediately after it
declares a dividend or distribution on the Common Stock (other than a dividend
payable in shares of Common Stock); provided that, in the event no dividend or
distribution shall have been declared on the Common Stock during the period
between any Quarterly Dividend Payment Date and the next subsequent Quarterly
Dividend Payment Date, a dividend of $1.00 per share on the Series A Preferred
shall nevertheless be payable on such subsequent Quarterly Dividend Payment
Date.

(C)         Dividends shall begin to accrue and be cumulative on outstanding
shares of Series A Preferred from the Quarterly Dividend Payment Date next
preceding the date of issue of such shares of Series A Preferred, unless the
date of issue of such shares is prior to the record date for the first Quarterly
Dividend Payment Date, in which case dividends on such shares shall begin to
accrue from the date of issue of such shares, or unless the date of issue is a
Quarterly Dividend Payment Date or is a date after the record date for the
determination of holders of shares of Series A Preferred entitled to receive a
quarterly dividend and before such Quarterly Dividend Payment Date in either of
which events such dividends shall begin to accrue and be cumulative from such
Quarterly Dividend Payment Date. Accrued but unpaid dividends shall not bear
interest. Dividends paid on the shares of Series A Preferred in an amount less
than the total amount of such dividends at the time accrued and payable on such
shares shall be allocated pro rata on a share-by-share basis among all such
shares at the time outstanding. The Board of Directors may fix a record date for
the determination of holders of shares of Series A Preferred entitled to receive
payment of a dividend or distribution declared thereon, which record date shall
be no more than 30 days prior to the date fixed for the payment thereof.

(iii)        Voting Rights. The holders of shares of Series A Preferred shall
have the following voting rights:

(A)         Subject to the provision for adjustment hereinafter set forth, each
share of Series A Preferred shall entitle the holder thereof to 10,000 votes on
all matters submitted to a vote of the stockholders of the Corporation. In the
event the Corporation shall at any time after the Rights Declaration Date (i)
declare any dividend on Common Stock payable in

 

4

 



shares of Common Stock, (ii) subdivide the outstanding Common Stock, or (iii)
combine the outstanding Common Stock into a smaller number of shares, then in
each such case the number of votes per share to which holders of shares of
Series A Preferred were entitled immediately prior to such event shall be
adjusted by multiplying such number by a fraction the numerator of which is the
number of votes entitled to be cast by the holders of shares of Common Stock
outstanding immediately after such event and the denominator of which is the
number of votes entitled to be cast by the holders of shares of Common Stock
that were outstanding immediately prior to such event.

(B)         Except as otherwise provided herein or by law, the holders of shares
of Series A Preferred and the holders of shares of Common Stock shall vote
together as one class on all matters submitted to a vote of stockholders of the
Corporation.

(C)         (1)         If at any time dividends on any Series A Preferred shall
be in arrears in an amount equal to six (6) quarterly dividends thereon, the
occurrence of such contingency shall mark the beginning of a period (herein
called a “default period”) which shall extend until such time when all accrued
and unpaid dividends for all previous quarterly dividend periods and for the
current quarterly dividend period on all shares of Series A Preferred then
outstanding shall have been declared and paid or set apart for payment. During
each default period, all holders of Preferred Stock (including holders of the
Series A Preferred) with dividends in arrears in an amount equal to six (6)
quarterly dividends thereon, voting as a class, irrespective of series, shall
have the right to elect two (2) Directors.

(2)          During any default period, such voting right of the holders of
Series A Preferred may be exercised initially at a special meeting called
pursuant to subparagraph (3) of this paragraph (iii)(C) or at any annual meeting
of stockholders, and thereafter at annual meetings of stockholders, provided
that neither such voting right nor the right of the holders of any other series
of Preferred Stock, if any, to increase, in certain cases, the authorized number
of Directors shall be exercised unless the holders of ten percent (10%) in
number of shares of Preferred Stock outstanding shall be present in person or by
proxy. The absence of a quorum of the holders of Common Stock shall not affect
the exercise by the holders of Preferred Stock of such voting right. At any
meeting at which the holders of Preferred Stock shall exercise such voting right
initially during an existing default period, they shall have the right, voting
as a class, to elect Directors to fill such vacancies, if any, in the Board of
Directors as may then exist up to two (2) Directors or, if such right is
exercised at an annual meeting, to elect two (2) Directors. If the number which
may be so elected at any special meeting does not amount to the required number,
the holders of the Preferred Stock shall have the right to make such increase in
the number of Directors as shall be necessary to permit the election by them of
the required number. After the holders of the Preferred Stock shall have
exercised their right to elect Directors in any default period and during the
continuance of such period, the number of Directors shall not be increased or
decreased except by vote of the holders of Preferred Stock as herein provided or
pursuant to the rights of any equity securities ranking senior to or pari passu
with the Series A Preferred.

 

5

 



(3) Unless the holders of Preferred Stock shall, during an existing default
period, have previously exercised their right to elect Directors, the Board of
Directors may order, or any stockholder or stockholders owning in the aggregate
not less than ten percent (10%) of the total number of shares of Preferred Stock
outstanding, irrespective of series, may request, the calling of a special
meeting of the holders of Preferred Stock, which meeting shall thereupon be
called by the Chairman of the Board, any Vice Chairman, the Chief Executive
Officer, the President, the Chief Operating Officer, any Vice-President or the
Secretary of the Corporation. Notice of such meeting and of any annual meeting
at which holders of Preferred Stock are entitled to vote pursuant to this
subparagraph (C)(3) shall be given to each holder of record of Preferred Stock
by mailing a copy of such notice to him at his last address as the same appears
on the books of the Corporation. Such meeting shall be called for a time not
earlier than 20 days and not later than 60 days after such order or request or
in default of the calling of such meeting within 60 days after such order or
request, such meeting may be called on similar notice by any stockholder or
stockholders owning in the aggregate not less than ten percent (10%) of the
total number of shares of Preferred Stock outstanding. Notwithstanding the
provisions of this subparagraph (C)(3), no such special meeting shall be called
during the period within 60 days immediately preceding the date fixed for the
next annual meeting of the stockholders.

(4)          In any default period, the holders of Common Stock, and other
classes of stock of the Corporation if applicable, shall continue to be entitled
to elect the whole number of Directors until the holders of Preferred Stock
shall have exercised their right to elect two (2) Directors voting as a class,
after the exercise of which right (x) the Directors so elected by the holders of
Preferred Stock shall continue in office until their successors shall have been
elected by such holders or until the expiration of the default period, and (y)
any vacancy in the Board of Directors may (except as provided in subparagraph
(C)(2) of this paragraph (iii)) be filled by vote of a majority of the remaining
Directors theretofore elected by the holders of the class of stock which elected
the Director whose office shall have become vacant. References in this
subparagraph (C) to Directors elected by the holders of a particular class of
stock shall include Directors elected by such Directors to fill vacancies as
provided in clause (y) of the foregoing sentence.

(5)          Immediately upon the expiration of a default period, (x) the right
of the holders of Preferred Stock as a class to elect Directors shall cease, (y)
the term of any Directors elected by the holders of Preferred Stock as a class
shall terminate, and (z) the number of Directors shall be such number as may be
provided for in the Certificate of Incorporation or By-laws of the Corporation
(the “By-laws”) irrespective of any increase made pursuant to the provisions of
subparagraph (C)(2) of this paragraph (iii) (such number being subject, however
to change thereafter in any manner provided by law or in the Certificate of
Incorporation or By-laws). Any vacancies in the Board of Directors effected by
the provisions of clauses (y) and (z) in the preceding sentence may be filled by
a majority of the remaining Directors.

(D)         Except as set forth herein, holders of Series A Preferred shall have
no special voting rights and their consent shall not be required (except to the
extent

 

6

 



they are entitled to vote with holders of Common Stock as set forth herein) for
taking any corporate action.

 

(iv)

Certain Restrictions.

(A)         Whenever quarterly dividends or other dividends or distributions
payable on the Series A Preferred as provided in paragraph (i) are in arrears,
thereafter and until all accrued and unpaid dividends and distributions, whether
or not declared, on shares of Series A Preferred outstanding shall have been
paid in full, the Corporation shall not:

(1) declare or pay dividends on, make any other distributions on, or redeem or
purchase or otherwise acquire for consideration any shares of stock ranking
junior (either as to dividends or upon liquidation, dissolution or winding up)
to the Series A Preferred;

(2) declare or pay dividends on or make any other distributions on any shares of
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Preferred, except dividends paid
ratably on the Series A Preferred and all such parity stock on which dividends
are payable or in arrears in proportion to the total amounts to which the
holders of all such shares are then entitled;

(3) redeem or purchase or otherwise acquire for consideration shares of any
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Preferred, provided that the
Corporation may at any time redeem, purchase or otherwise acquire shares of any
such parity stock in exchange for shares of any stock of the Corporation ranking
junior (either as to dividends or upon dissolution, liquidation or winding up)
to the Series A Preferred; or

(4) purchase or otherwise acquire for consideration any shares of Series A
Preferred, or any shares of stock ranking on a parity with the Series A
Preferred, except in accordance with a purchase offer made in writing or by
publication (as determined by the Board of Directors) to all holders of such
shares upon such terms as the Board of Directors, after consideration of the
respective annual dividend rates and other relative rights and preferences of
the respective series and classes, shall determine in good faith will result in
fair and equitable treatment among the respective series or classes.

(B)         The Corporation shall not permit any subsidiary of the Corporation
to purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under subparagraph (A) of this
paragraph (iv), purchase or otherwise acquire such shares at such time and in
such manner.

 

7

 



(v)          Reacquired Shares. Any shares of Series A Preferred purchased or
otherwise acquired by the Corporation in any manner whatsoever shall be retired
and cancelled promptly after the acquisition thereof. All such shares shall upon
their cancellation become authorized but unissued shares of Preferred Stock and
may be reissued as part of a new series of Preferred Stock to be created by
resolution or resolutions of the Board of Directors, subject to the conditions
and restrictions on issuance set forth herein.

(vi)         Liquidation, Dissolution or Winding Up. (A) Upon any liquidation
(voluntary or otherwise), dissolution or winding up of the Corporation, no
distribution shall be made to the holders of shares of stock ranking junior
(either as to dividends or upon liquidation, dissolution or winding up) to the
Series A Preferred unless, prior thereto, the holders of shares of Series A
Preferred shall have received $1,000 per share, plus an amount equal to accrued
and unpaid dividends and distributions thereon, whether or not declared, to the
date of such payment (the “Series A Liquidation Preference”). Following the
payment of the full amount of the Series A Liquidation Preference, no additional
distributions shall be made to the holders of shares of Series A Preferred
unless, prior thereto, the holders of shares of Common Stock shall have received
an amount per share (the “Common Adjustment”) equal to the quotient obtained by
dividing (i) the Series A Liquidation Preference by (ii) 1,000 (as appropriately
adjusted as set forth in subparagraph (c) below to reflect such events as stock
splits, stock dividends and recapitalizations with respect to the Common Stock)
(such number in clause (ii), the “Adjustment Number”). Following the payment of
the full amount of the Series A Liquidation Preference and the Common Adjustment
in respect of all outstanding shares of Series A Preferred and Common Stock,
respectively, holders of Series A Preferred and holders of shares of Common
Stock shall receive their ratable and proportionate share of the remaining
assets to be distributed in the ratio of the Adjustment Number to 1 with respect
to such Preferred Stock and Common Stock, on a per share basis, respectively.

(B)         In the event there are not sufficient assets available to permit
payment in full of the Series A Liquidation Preference and the liquidation
preferences of all other series of preferred stock, if any, which rank on a
parity with the Series A Preferred, then such remaining assets shall be
distributed ratably to the holders of such parity shares in proportion to their
respective liquidation preferences. In the event there are not sufficient assets
available to permit payment in full of the Common Adjustment, then such
remaining assets shall be distributed ratably to the holders of Common Stock.

(C)         In the event the Corporation shall at any time after the Rights
Declaration Date (i) declare any dividend on Common Stock payable in shares of
Common Stock, (ii) subdivide the outstanding Common Stock, or (iii) combine the
outstanding Common Stock into a smaller number of shares, then in each such case
the Adjustment Number in effect immediately prior to such event shall be
adjusted by multiplying such Adjustment Number by a fraction the numerator of
which is the number of shares of Common Stock outstanding immediately after such
event and the denominator of which is the number of shares of Common Stock that
were outstanding immediately prior to such event.

 

8

 



(vii)       Consolidation, Merger, etc. In case the Corporation shall enter into
any consolidation, merger, combination or other transaction in which the shares
of Common Stock are exchanged for or changed into other stock or securities,
cash and/or any other property, then in any such case the shares of Series A
Preferred shall at the same time be similarly exchanged or changed in an amount
per share (subject to the provision for adjustment hereinafter set forth) equal
to 1,000 times the aggregate amount of stock, securities, cash and/or any other
property (payable in kind), as the case may be, into which or for which each
share of Common Stock is changed or exchanged. In the event the Corporation
shall at any time after the Rights Declaration Date (i) declare any dividend on
Common Stock payable in shares of Common Stock, (ii) subdivide the outstanding
Common Stock, or (iii) combine the outstanding Common Stock into a smaller
number of shares, then in each such case the amount set forth in the preceding
sentence with respect to the exchange or change of shares of Series A Preferred
shall be adjusted by multiplying such amount by a fraction the numerator of
which is the number of shares of Common Stock outstanding immediately after such
event and the denominator of which is the number of shares of Common Stock that
are outstanding immediately prior to such event.

(viii)      No Redemption. The shares of Series A Preferred shall not be
redeemable.

(ix)         Ranking. The Series A Preferred shall rank junior to all other
series of the Corporation’s Preferred Stock as to the payment of dividends and
the distribution of assets, unless the terms of any such series shall provide
otherwise.

(x)          Amendment. The Second Amended and Restated Certificate of
Incorporation of the Corporation shall not be further amended in any manner
which would materially alter or change the powers, preferences or special rights
of the Series A Preferred so as to affect them adversely without the affirmative
vote of the holders of a majority or more of the outstanding shares of Series A
Preferred, voting separately as a class.

(xi)         Fractional Shares. Series A Preferred may be issued in fractions of
a share which shall entitle the holder, in proportion to such holders fractional
shares, to exercise voting rights, receive dividends, participate in
distributions and to have the benefit of all other rights of holders of Series A
Preferred.

 

(d)

Preferred Stock.

(i) Authorization. Subject to the voting and approval procedures set forth in
the By-laws, the Board of Directors is hereby expressly granted authority to
authorize from time to time in accordance with law the issuance of the remaining
4,500,000 shares of Preferred Stock, one or more series of Preferred Stock and
with respect to any such series to fix by resolution or resolutions the numbers,
powers, designations, preferences and relative, participating, optional or other
special rights of such series and the qualifications, limitations or
restrictions thereof, including but without limiting the generality of the
foregoing, the following:

 

9

 



(A)         entitling the holders thereof to cumulative, non-cumulative or
partially cumulative dividends, or to no dividends;

(B)         entitling the holders thereof to receive dividends payable on a
parity with, junior to, or in preference to, the dividends payable on any other
class or series of capital stock of the Corporation;

(C)         entitling the holders thereof to rights upon the voluntary or
involuntary liquidation, dissolution or winding up of, or upon any other
distribution of the assets of, the Corporation, on a parity with, junior to or
in preference to, the rights of any other class or series of capital stock of
the Corporation;

(D)         providing for the conversion, at the option of the holder or of the
Corporation or both, of the shares of Preferred Stock into shares of any other
class or classes of capital stock of the Corporation or of any series of the
same or any other class or classes or into property of the Corporation or into
the securities or properties of any other corporation or person, including
provision for adjustment of the conversion rate in such events as the Board of
Directors shall determine, or providing for no conversion;

(E)          providing for the redemption, in whole or in part, of the shares of
Preferred Stock at the option of the Corporation or the holder thereof, in cash,
bonds or other property, at such price or prices (which amount may vary under
different conditions and at different redemption dates), within such period or
periods, and under such conditions as the Board of Directors shall so provide,
including provisions for the creation of a sinking fund for the redemption
thereof, or providing for no redemption;

(F)          lacking voting rights or having limited voting rights or enjoying
general, special or multiple voting rights;

(G)         specifying the number of shares constituting that series and the
distinctive designation and stated value of that series;

(H)         specifying the limitations and restrictions, if any, to be effective
while any shares of such series are outstanding upon the payment of dividends or
the making of other distributions on, and upon the purchase, redemption or other
acquisition by the Corporation of any other class or classes of stock of the
Corporation ranking junior to the shares of such series either as to dividends
or upon liquidation, dissolution or winding-up;

(I)           specifying the conditions or restrictions, if any, upon the
creation of indebtedness of the Corporation or upon the issuance of any
additional stock (including additional shares of such series or of any other
series or of any other class) ranking on a parity with or prior to the shares of
such series as to dividends or distributions of assets upon liquidation,
dissolution or winding-up; and

 

10

 



(J)           providing for any other power, preference and relative,
participating, optional or other rights or terms, and the qualifications,
limitations or restrictions thereof, as shall not be inconsistent with
applicable law, this paragraph (d)(J) or any resolution of the Board of
Directors pursuant hereto.

All shares of any one series of Preferred Stock shall be identical in all
respects with the other shares of such series, except that shares of any one
series of Preferred Stock issued at different times may differ as to the dates
from which dividends thereon shall be cumulative. The Board of Directors may
change the powers, designation, preferences, rights, qualifications, limitations
and restrictions of, and number of shares in, any series of Preferred Stock as
to which no shares are issued and outstanding.

(ii)          Dividends. Dividends on outstanding shares of Preferred Stock
shall be paid or declared and set apart for payment before any dividends shall
be paid or declared and set apart for payment on the Common Stock with respect
to the same dividend period.

(iii)        Liquidation Rights. If upon any voluntary or involuntary
liquidation, dissolution or winding up of the Corporation, the assets available
for distribution to holders of shares of Preferred Stock of all series shall be
insufficient to pay such holders the full preferential amount to which they are
entitled, then such assets shall be distributed in accordance with the
respective priorities and preferential amounts (including unpaid cumulative
dividends, if any, and interest thereon, if any) payable with respect thereto,
and among shares of any series of Preferred Stock, ratably among the shares of
such series.

FIFTH:              (a)          Classification of Directors. The business and
affairs of the Corporation shall be managed by or under the direction of a Board
of Directors initially consisting of three directors, the exact number of
directors to be not less than three nor more than

fifteen as determined from time to time by resolution adopted by affirmative
vote of a majority of the entire Board of Directors. The directors shall be
divided into three classes, designated Class I, Class II and Class III. Each
class shall consist, as nearly as may be possible, of one-third of the total
number of directors constituting the entire Board of Directors. Class I
directors shall be elected initially for a one-year term, Class II directors
initially for a two-year term and Class III directors initially for a three-year
term. At each succeeding annual meeting of stockholders beginning in 2006,
successors to the class of directors whose term expires at that annual meeting
shall be elected for a three-year term. If the number of directors is changed,
any increase or decrease shall be apportioned among the classes so as to
maintain the number of directors in each class as nearly equal as possible, and
any additional director of any class elected to fill a vacancy resulting from an
increase in such class shall hold office for a term that shall coincide with the
remaining term of that class, but in no case will a decrease in the number of
directors shorten the term of any incumbent director. A director shall hold
office until the annual meeting of the year in which his term expires and until
his successor shall be elected and shall qualify, subject, however, to prior
death, resignation or removal from office. Any vacancy on the Board of Directors
may be filled by a majority of the directors then in office, even if less than a
quorum, or by a sole remaining director or by stockholders if such vacancy was
caused by the action of

 

11

 



stockholders (in which event such vacancy may not be filled by the directors or
a majority thereof).

Any director elected to fill a vacancy not resulting from an increase in the
number of directors shall have the same remaining term as that of his
predecessor.

(b)          Vacancies in the Board. Except as expressly provided in a
Certificate of Designation with respect to any Preferred Stock, newly created
directorships resulting from any increase in the number of directors and any
vacancies on the Board of Directors resulting from death, resignation,
disqualification, removal or other cause shall be filled by the affirmative vote
of a majority of the directors then in office, even if less than a quorum, or by
a sole remaining director, or by stockholders if such vacancy was caused by the
removal of a director by the action of stockholders (in which event such vacancy
may not be filled by the directors or a majority thereof). Any director elected
in accordance with the preceding sentence shall hold office for the remainder of
the full term of the class of directors in which the new directorship was
created or the vacancy occurred and until such director’s successor shall have
been duly elected and qualified. No decrease in the number of directors
constituting the Board of Directors shall shorten the term of any incumbent
director.

(c)          Removal of Directors. Subject to the rights of the holders of any
class or series of Preferred Stock to elect additional directors under specified
circumstances, any director may be removed from office only for cause upon the
affirmative vote of holders of at least 80% of the voting power of the then
outstanding Voting Stock, voting as a single class. A director may not be
removed by the stockholders at a meeting unless the notice of the meeting states
that the purpose, or one of the purposes, of the meeting is removal of the
director.

(d)          Amendment to this Article FIFTH. Notwithstanding anything contained
in this Certificate of Incorporation to the contrary, the affirmative vote of
the holders of at least 80% of the voting power of the then outstanding Voting
Stock, voting together as a single class, shall be required to amend, repeal or
adopt any provision inconsistent with this Article FIFTH.

SIXTH:              (a)         (1) Except as otherwise provided by law or this
Certificate of Incorporation, and subject to any rights of holders of Preferred
Stock, the provisions of this Certificate of Incorporation shall not be
modified, revised, altered or amended, repealed or rescinded in whole or in
part, without the approval of the holders of at least a majority of the voting
power of the then outstanding Voting Stock, voting together as a single class;
provided, however, that with respect to any proposed amendment of this Second
Amended and Restated Certificate of Incorporation which would alter or change
the powers, preferences or special rights of the shares of Common Stock so as to
affect them adversely, the approval of a majority of the votes entitled to be
cast by the holders of the shares affected by the proposed amendment, voting
separately as a class, shall be obtained in addition to the approval of the
holders of at least a majority (or such higher percentage as required by law or
this Certificate of Incorporation) of the voting power of the then outstanding
Voting Stock, voting together as a single class as hereinbefore provided.

 

12

 



(2) Every reference in this Certificate of Incorporation to a majority or other
proportion of shares, or a majority or other proportion of the votes of shares,
of Voting Stock or Common Stock shall refer to such majority or other proportion
of the votes to which such shares of Voting Stock or Common Stock are entitled.

(b)          The Board of Directors is expressly empowered to adopt, amend or
repeal the By-laws of the Corporation.  Any adoption, amendment or repeal of the
By-laws of the Corporation by the Board of Directors shall require the approval
of a majority of the entire Board of Directors.  The stockholders shall also
have power to adopt, amend or repeal the By-laws of the Corporation; provided,
however, that, in addition to any vote of the holders of any class or series of
stock of the Corporation required by law or by this Certificate of
Incorporation, the affirmative vote of the holders of at least 80% of the voting
power of all of the then-outstanding shares of the capital stock of the
Corporation entitled to vote generally in the election of directors, voting
together as a single class, shall be required to adopt, amend or repeal any
provision of the By-laws of the Corporation.

(c)          Notwithstanding anything contained in this Certificate of
Incorporation to the contrary, the affirmative vote of the holders of at least
80% of the voting power of the then outstanding Voting Stock, voting together as
a single class, shall be required to amend, repeal or adopt any provision
inconsistent with this Article SIXTH.

SEVENTH:      (a)          Any action required or permitted to be taken by the
stockholders of the Corporation must be effected at a duly called annual or
special meeting of stockholders of the Corporation and may not be effected by
any consent in writing by such stockholders.

(b)          Except as otherwise required by law, a special meeting of the
stockholders of the Corporation may be called at any time by the Chairman of the
Board or the Chief Executive Officer or by the Board pursuant to a resolution
adopted by a majority of the then authorized number of directors. Except as
expressly provided in the immediately preceding sentence, any power of
stockholders to call a special meeting is specifically denied. Any special
meeting of the stockholders shall be held on such date, at such time and at such
place within or without the State of Delaware as the Board of Directors or the
officer calling the meeting may designate. At a special meeting of the
stockholders, no business shall be transacted and no corporate action shall be
taken other than that stated in the notice of the meeting.

(c)          No business other than that stated in the notice shall be
transacted at any special meeting of stockholders.

(d)          Advance notice of the proposal of business by stockholders shall be
given in the manner provided in the By-laws of the Corporation, as amended and
in effect from time to time.

(e)          Notwithstanding anything contained in this Certificate of
Incorporation to the contrary, the affirmative vote of at least 80% of the
voting power of the then

 

13

 



outstanding Voting Stock, voting together as a single class, shall be required
to amend, repeal or adopt any provision inconsistent with this Article Seventh.

EIGHTH:         The Corporation elects not to be governed by Section 203 of the
Delaware General Corporation Law.

NINTH:            Unless and except to the extent that the By-laws of the
Corporation shall so require, the election of directors of the Corporation need
not be by written ballot.

TENTH:            The Corporation reserves the right to amend, alter, change or
repeal any provision contained in this Certificate of Incorporation, in the
manner now or hereafter prescribed by statute, provided that such action is
approved in the manner, and otherwise complies with the requirements, set forth
in this Certificate of Incorporation, and all rights conferred upon stockholders
herein are granted subject to this reservation.

ELEVENTH:  A director of the Corporation shall not be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for liability: (i) for any breach of the director’s
duty of loyalty to the Corporation or its stockholders; (ii) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law; (iii) under Section 174 of the GCL; or (iv) for any
transaction from which the director derived an improper personal benefit. If the
GCL is amended to authorize corporate action further eliminating or limiting the
personal liability of directors, then the liability of a director of the
Corporation shall be eliminated or limited to the fullest extent permitted by
the GCL, as so amended. Any repeal or modification of this provision shall be
prospective only and shall not adversely affect any right or protection of a
director of the Corporation existing at the time of such repeal or modification.

TWELFTH:    The Corporation, to the fullest extent permitted by Section 145 of
the GCL, as the same may be amended and supplemented, may indemnify any and all
persons whom it shall have power to indemnify under said section from and
against any and all of the expenses, liabilities or other matters referred to in
or covered by said section, and the indemnification provided for herein shall
not be deemed exclusive of any other rights to which those indemnified may be
entitled under any by-law, agreement, vote of stockholders or disinterested
directors or otherwise, both as to action in his official capacity and as to
action in another capacity while holding such office, and shall continue as to a
person who has ceased to be a director, officer, employee or agent and shall
inure to the benefit of the heirs, executors and administrators of such a
person.”

3.            This Second Amended and Restated Certificate of Incorporation has
been duly adopted by the Board of Directors of the Corporation and consented to
in writing and authorized by the holders of all of the issued and outstanding
stock entitled to vote thereon.

 

14

 



4.            This Second Amended and Restated Certificate of Incorporation was
duly adopted in accordance with the applicable provisions of Sections 228, 242
and 245 of the General Corporation Law of the State of Delaware.

 

15

 



IN WITNESS WHEREOF, GameStop Corp. has caused this Second Amended and Restated
Certificate of Incorporation to be executed by an authorized officer of GameStop
Corp. as of the 7th day of February, 2007.

 

 

GAMESTOP CORP.

 

 

 

 

 

By:

/s/ David W. Carlson

 

 

Name:

David W. Carlson

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

16

 

 

 